IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-86,569-01



                    EX PARTE WILLIE ROY JENKINS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
        IN CAUSE NO. CR-10-1063 IN THE 274TH DISTRICT COURT
                           HAYS COUNTY



       Per curiam.


                                          ORDER

       In June 2013, a jury found applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions, the trial court sentenced him to death.1 On February 24, 2015, the State filed in

this Court its brief on applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                    Jenkins - 2

(b), applicant’s initial application for a writ of habeas corpus was due to be filed in the

trial court on or before July 9, 2015, assuming a motion for an extension was timely filed

and granted. It has been more than a year and a half since the application was due in the

trial court. Accordingly, we order the trial court to resolve any remaining issues in the

case within 180 days from the date of this order. The clerk shall then immediately

transmit the complete writ record to this Court. Any extensions of time shall be requested

by the trial judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish